519 So. 2d 1337 (1988)
Joseph F. MOORE, Jr., and Betty H. Moore
v.
Dianna F. WILLIAMS, et al.
86-1037.
Supreme Court of Alabama.
January 29, 1988.
William H. Saliba and Patricia A. Winston, Mobile, for appellants.
Harry B. Bailey III and James E. Atchison, Mobile, for appellees.
HOUSTON, Justice.
This is an appeal from a judgment of the Circuit Court of Mobile County determining a boundary line between coterminous landowners. We affirm.
The plaintiffs, Joseph F. Moore, Jr., and Betty H. Moore, argue that they acquired title to a narrow strip of land owned by defendant Dianna F. Williams, by adversely possessing it. After a hearing, in which conflicting testimony was presented, the trial court found that they had not, and entered judgment in favor of Williams.
Where a trial court has heard ore tenus testimony, as in this case, its judgment based upon that testimony is presumed correct and will be reversed only if, after consideration of the evidence and all reasonable inferences to be drawn therefrom, the judgment is found to be plainly and palpably wrong. Furthermore, where a trial court does not make specific findings of fact concerning an issue, this Court will assume that the trial court made those findings necessary to support its judgment, unless such findings would be clearly erroneous. Robinson v. Hamilton, 496 So. 2d 8 (Ala.1986).
We have reviewed the record. As previously stated, a hearing was held in which conflicting testimony was presented to the trial court concerning the plaintiffs' allegations. The trial court, without making specific findings of fact, ruled in defendant Williams's favor, setting the boundary line in accordance with a survey prepared by a registered land surveyor. We cannot say that the trial court's decision *1338 was plainly and palpably wrong; therefore, the judgment is affirmed.
AFFIRMED.
TORBERT, C.J., MADDOX, ALMON and BEATTY, JJ., concur.